 



THIS SUBORDINATED LOAN AGREEMENT AND THE INDEBTEDNESS EVIDENCED HEREBY ARE
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THE SUBORDINATION
AGREEMENT (AS DEFINED HEREIN) AND THE RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS OF THE PARTIES HERETO SHALL BE BOUND BY THE PROVISIONS OF THE
SUBORDINATION AGREEMENT.

 

SUBORDINATED LOAN AGREEMENT

 

THIS SUBORDINATED LOAN AGREEMENT (as the same may from time to time be amended,
modified, supplemented or restated, this “Agreement”) dated as of June 6, 2017
(the “Effective Date”) among BIOTEST PHARMACEUTICALS CORPORATION, a Delaware
corporation with an office located at 5800 Park of Commerce Blvd. NW, Boca
Raton, Florida 33487 (“Biotest”), as lender (in such capacity, “Lender”), ADMA
BIOMANUFACTURING, LLC, a Delaware limited liability company (“Borrower”) with an
office located at 5800 Park of Commerce Blvd. NW, Boca Raton, Florida 33487 and
ADMA BIOLOGICS, INC., a Delaware corporation (“ADMA”) with an office located at
5800 Park of Commerce Blvd. NW, Boca Raton, Florida 33487, provides the terms on
which Lender shall lend to Borrower and Borrower shall repay Lender. The parties
agree as follows:

 

1.ACCOUNTING AND OTHER TERMS

 

1.1           Accounting terms not defined in this Agreement shall be construed
in accordance with GAAP. Calculations and determinations must be made in
accordance with GAAP. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13. All references to “Dollars” or
“$” are United States Dollars, unless otherwise noted.

 

2.LOANS AND TERMS OF PAYMENT

 

2.1           Promise to Pay. Borrower hereby unconditionally promises to pay
Lender the outstanding principal amount of the Term Loan (as defined below)
advanced to Borrower by Lender and accrued and unpaid interest thereon and any
other amounts due hereunder as and when due in accordance with this Agreement
and the Subordination Agreement.

 

2.2Term Loan.

 

(a)             Availability. Subject to the terms and conditions of this
Agreement, Lender agrees to make a term loan to Borrower on the Effective Date
in an aggregate amount of Fifteen Million Dollars ($15,000,000.00) (the “Term
Loan”). After repayment, the Term Loan may not be re-borrowed.

 

(b)            Repayment. Borrower shall make semi-annual payments of interest
in accordance with Section 2.3 commencing on the first (1st) Payment Date to
occur following the Effective Date, and continuing on each Payment Date
thereafter through and including the Payment Date immediately preceding the
Maturity Date. All unpaid principal and accrued and unpaid interest with respect
to the Term Loan is due and payable in full on the Maturity Date. The Term Loan
may only be prepaid in accordance with Sections 2.2(c) and 2.2(d).

 

(c)Mandatory Prepayments.

 

(i)                  If the Term Loan is accelerated following the occurrence of
an Event of Default, Borrower shall immediately pay to Lender, an amount equal
to the sum of: (x) the outstanding principal of the Term Loan to be prepaid plus
accrued and unpaid interest thereon through the prepayment date, plus (y) all
other Obligations that are due and payable, including interest at the Default
Rate with respect to any past due amounts.

 

(ii)                If (A) the Borrower conveys, sells, transfers or otherwise
disposes of all or substantially all of the assets of the Biotest Therapy BU to
an entity that is not a member of the Group, (B) ADMA or one of its subsidiaries
conveys, sells, transfers or otherwise disposes of all of the equity interests
in Borrower to an entity that is not a member of the Group, (C) ADMA or one of
its subsidiaries engage in a merger or in a sale of equity resulting in the
Borrower ceasing to be a direct or indirect Subsidiary of ADMA, or (D) ADMA
engages in a Liquidation Event (as defined in the Stockholders Agreement) that
occurs other than as the direct result of action taken by Biotest to acquire
additional equity interests in ADMA (such an event described in this clause (D),
an “ADMA Change of Control Event”), then Borrower shall immediately pay to
Lender, upon such disposal, an amount equal to the sum of: (x) the outstanding
principal of the Term Loan plus accrued and unpaid interest thereon through the
prepayment date, plus (y) all other Obligations that are due and payable.

 



 

 

 

(d)                Permitted Prepayment of Term Loan. Borrower may prepay the
Term Loan in whole at any time or from time to time in part without premium or
penalty. On the date of such prepayment, Borrower shall pay to Lender an amount
equal to the sum of (A) all outstanding principal of the Term Loan plus accrued
and unpaid interest thereon through the prepayment date, plus (B) all other
Obligations that are due and payable, including interest at the Default Rate
with respect to any past due amounts.

 

2.3Payment of Interest on the Term Loan.

 

(a)                 Interest Rate. Subject to Section 2.3(b), the principal
amount outstanding under the Term Loan shall accrue interest at a rate of 6.00%
per annum, which interest shall be payable in arrears in accordance with Section
2.2(b) and Section 2.3(d). Interest shall accrue on the Term Loan commencing on,
and including, the Effective Date, and shall accrue on the principal amount
outstanding under the Term Loan through and including the day on which the Term
Loan is paid in full.

 

(b)                Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall accrue interest at a per
annum rate equal to the rate that is otherwise applicable thereto plus five
percentage points (5.00%) (the “Default Rate”). Payment or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Lender.

 

(c)                 360-Day Year. Interest shall be computed on the basis of a
three hundred sixty (360) day year, and the actual number of days elapsed.

 

(d)                Payments. Except as otherwise expressly provided herein, all
payments by Borrower under the Loan Documents shall be made to Lender at
Lender’s office in immediately available funds on the date specified herein.
Unless otherwise provided, interest is payable semi-annually on each Payment
Date. Payments of principal and/or interest received after 12:00 noon Eastern
time are considered received at the opening of business on the next Business
Day. When a payment is due on a day that is not a Business Day, the payment is
due the next Business Day and interest shall continue to accrue until paid. All
payments to be made by Borrower hereunder or under any other Loan Document,
including payments of principal and interest, and all fees, expenses,
indemnities and reimbursements, shall be made without set-off, recoupment or
counterclaim, in lawful money of the United States and in immediately available
funds.

 

2.4Taxes.

 

(a)                 Payments Free of Taxes. Any and all payments by or on
account of any obligation of Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of
Borrower or Lender, as applicable) requires the deduction or withholding of any
Tax from any such payment by Borrower, then Borrower shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) Lender receives an amount equal to the sum it
would have received had no such deduction or withholding been made. The Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of Lender, timely reimburse Lender for the
payment of Other Taxes.

 

(b)                Indemnification by Borrower. Borrower shall indemnify Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by Lender or
required to be withheld or deducted from a payment to Lender and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by Lender shall be conclusive absent manifest
error.

 



2 

 

 

(c)                 Evidence of Payments. As soon as practicable after any
payment of Taxes by Borrower to a Governmental Authority pursuant to this
Section 2.4, Borrower shall deliver to Lender the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Lender.

 

(d)                Status of Lender. (i) Lender shall deliver to Borrower, at
the time or times reasonably requested by Borrower, such properly completed and
executed documentation reasonably requested by Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, Lender, if reasonably requested by Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
as will enable Borrower to determine whether or not Lender is subject to backup
withholding or information reporting requirements and to satisfy any such
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.4(d)(ii)(1), (ii)(2) and (ii)(4)
below) shall not be required if in Lender’s reasonable judgment such completion,
execution or submission would subject Lender to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
Lender.

 

(ii)                Without limiting the generality of the foregoing,

 

(1)                if Lender is a U.S. Person, it shall deliver to Borrower on
or prior to the date on which Lender becomes a party to this Agreement (and from
time to time thereafter upon the reasonable request of Borrower), executed
originals of IRS Form W-9 certifying that Lender is exempt from U.S. federal
backup withholding tax;

 

(2)                if Lender is a Foreign Lender, it shall, to the extent it is
legally entitled to do so, deliver to Borrower (in such number of copies as
shall be requested by Borrower) on or prior to the date on which Lender becomes
a party to this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), whichever of the following is applicable:

 

i)              in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

ii)executed originals of IRS Form W-8ECI;

 

iii)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit A-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

iv)            to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W- 8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit A-2 or Exhibit A-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit A-4 on behalf of each such direct and
indirect partner;

 



3 

 

 

(3)                if Lender is a Foreign Lender, it shall, to the extent it is
legally entitled to do so, deliver to Borrower (in such number of copies as
shall be requested by Borrower) on or prior to the date on which Lender becomes
a party to this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and

 

(4)                if a payment made to Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), Lender
shall deliver to Borrower at the time or times prescribed by law and at such
time or times reasonably requested by Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower as may be
necessary for Borrower to comply with its obligations under FATCA and to
determine that Lender has complied with Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (4), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower in writing of its legal inability to
do so.

 

(e)                 Treatment of Certain Refunds. If Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.4
(including by the payment of additional amounts pursuant to this Section 2.4),
it shall pay to the Borrower an amount equal to such refund (but only to the
extent of indemnity payments made under this Section with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).
Borrower, upon the request of such Lender, shall repay to such Lender the amount
paid over pursuant to this paragraph (e) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that Lender
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (e), in no event will Lender be
required to pay any amount to Borrower pursuant to this paragraph (e) the
payment of which would place Lender in a less favorable net after-Tax position
than Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any Lender to
make available its Tax returns (or any other information relating to its Taxes
that it reasonably deems confidential) to Borrower or any other Person.

 

(f)                  Survival. Each party’s obligations under this Section 2.4
shall survive any assignment of rights by, or the replacement of, Lender and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

2.5                Subordination Agreement. The Subordination Agreement,
provides, among other things, that certain payments from Borrower to Lender
otherwise due and payable hereunder may not be paid, and in the event of any
conflict between the terms of this Agreement and the terms of the Subordination
Agreement, the terms of the Subordination Agreement shall govern. As between
Borrower and Lender, nothing contained in the Subordination Agreement shall
impair the unconditional and absolute obligation of Borrower to Lender to pay
all of the Obligations as such Obligations shall become due and payable in
accordance with the Loan Documents; provided that if any cash payment of
interest hereunder is prohibited by the terms of the Subordination Agreement,
Borrower shall not be required to make such payment in cash and the amount of
such payment (the “PIK Amount”) shall instead be capitalized and added to the
principal amount of the Term Loan (and any such PIK Amount shall bear interest
in accordance with the terms of this Agreement) and the capitalization of such
PIK Amount shall satisfy Borrower’s obligation hereunder with respect to such
payment. If any such PIK Amount shall be so capitalized and added to the
principal amount of the Term Loan as a result of a cash payment of interest
having been prohibited by the terms of the Subordination Agreement, Borrower
shall promptly notify Lender of such event; provided that any failure of
Borrower to so notify Lender shall not affect the operation of this Section 2.5
or the capitalization of such PIK Amount. As soon as Borrower is no longer
prohibited under the terms of the Subordination Agreement from making any
payments due hereunder in cash, Borrower shall so notify Lender and subsequent
cash payments shall resume when due.

 



4 

 

 

2.6                Subordinated Indebtedness. The Obligations shall be
subordinate and junior in right of payment only to (1) Borrower’s Indebtedness
under the Loan and Security Agreement in accordance with the terms of the
Subordination Agreement, (2) any additional Indebtedness for borrowed money
approved by ADMA’s Board of Directors and incurred by ADMA or Borrower following
the Effective Date which is secured solely by a mortgage on the BTBU Owned Real
Property, and (3) any Refinancing of the Indebtedness under the Loan and
Security Agreement as expressly provided for under the Subordination Agreement.
Except as otherwise provided in the preceding sentence, the Obligations shall
rank pari passu with all additional Indebtedness for borrowed money approved by
ADMA’s Board of Directors and incurred by ADMA or Borrower following the
Effective Date; provided that, if such pari passu Indebtedness shall be secured
by any assets other than the BTBU Owned Real Property, then the Obligations
shall also be secured by such assets on a pari passu basis.

 

2.7                Unsecured Obligations. In accordance with and to the extent
required under the Subordination Agreement as in effect from time to time, the
Obligations are, and shall remain, unsecured. The preceding sentence shall not
affect Borrower’s obligations or Lender’s rights under Section 2.6.

 

3.CONDITIONS OF LOANS

 

3.1                Conditions Precedent to Term Loan. Lender’s obligation to
make the Term Loan is subject to the condition precedent that Lender shall have
received, in form and substance reasonably satisfactory to Lender:

 

(a)           copies of the Amendment Agreement, the Subordination Agreement and
this Agreement, each duly executed by Borrower and ADMA;

 

(b)           a copy of each of ADMA’s and Borrower’s corporate resolutions
approving entry into this Agreement;

 

(c)a customary officer’s certificate of each of Borrower and ADMA; and

 

(d)           the conditions to closing as set out in Section 7.1, 7.2 and 7.3
of the Master Purchase Agreement shall have been satisfied or waived in
accordance with the terms of the Master Purchase Agreement and the transactions
contemplated by the Master Purchase Agreement close simultaneously with the
making of the Term Loan.

 

4.REPRESENTATIONS AND WARRANTIES

 

Each of Borrower and ADMA, as applicable, represents and warrants to Lender on
the date of this Agreement as follows:

 

4.1                Due Organization, Authorization: Power and Authority.

 

(a)                  Borrower is duly organized, validly existing and in good
standing under the laws of the State of Delaware. Borrower has all limited
liability company power and authority to own, lease and operate its properties
and to carry on its business as such business is presently conducted. Borrower
is qualified and licensed to do business and is in good standing in any
jurisdiction in which the conduct of its businesses or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to have a Material Adverse Change.

 



5 

 

 

(b)                ADMA is duly organized, validly existing and in good standing
under the laws of the State of Delaware. ADMA has all requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as such business is presently conducted. ADMA is qualified and licensed
to do business and is in good standing in any jurisdiction in which the conduct
of its businesses or its ownership of property requires that it be qualified
except where the failure to do so could not reasonably be expected to have a
Material Adverse Change.

 

(c)                 The execution, delivery and performance by each of the
Borrower and AMDA of the Loan Documents to which it is a party have been duly
authorized, and do not (i) conflict with any of such Party’s organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which such Party or any of its Subsidiaries or any of
their property or assets may be bound or affected, (iv) require any action by,
filing, registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 5.1(b), or (v) constitute an event of default under any material
agreement by which such Party or any of such Subsidiaries or their respective
properties is bound, in each case under clauses (i) to (v) if such a case could
reasonably be expected to have a Material Adverse Change. Neither Borrower nor
ADMA nor any of its Subsidiaries is in default under any agreement to which it
is a party or by which it or any of its assets is bound in which such default
could reasonably be expected to have a Material Adverse Change.

 

4.2Solvency. The Borrower is Solvent and the Group, taken as a whole, is
Solvent.

 

4.3           Regulatory Compliance. Neither Borrower nor ADMA is an “investment
company” or a company “controlled” by an “investment company” under the
Investment Company Act of 1940, as amended. Borrower is not engaged as one of
its important activities in extending credit for margin stock (under Regulations
X, T and U of the Federal Reserve Board of Governors). ADMA and each of its
Subsidiaries has complied in all respects with the U.S. federal Fair Labor
Standards Act, except as would not reasonably be expected to have a Material
Adverse Change. Neither ADMA nor any of its Subsidiaries has violated any laws,
ordinances or rules, the violation of which could reasonably be expected to have
a Material Adverse Change. ADMA and each of its Subsidiaries has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted, where failure to
do so could reasonably be expected to have a Material Adverse Change.

 

4.4           Definition of “Knowledge.” For purposes of the Loan Documents,
whenever a representation or warranty is made to ADMA’s or Borrower’s knowledge
or awareness, to the “best of” ADMA’s or Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

4.5           Use of Proceeds. Borrower shall use the proceeds of the Term Loan
for working capital and other general corporate purposes of Borrower and its
Subsidiaries; provided that, the proceeds of the Term Loan shall not be used to
pay down the loans outstanding under the Loan and Security Agreement or any
other Indebtedness for borrowed money of ADMA or its Subsidiaries or to make
Acquisitions.

 

5.AFFIRMATIVE COVENANTS

 

ADMA and Borrower shall, and Borrower shall cause each of its Subsidiaries to,
do all of the following:

 

5.1           Government Compliance.

 

(a)                 Maintain its and all of Borrower’s Subsidiaries’ legal
existence and good standing in their respective jurisdictions of organization
and maintain qualification in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Change. Comply
with all laws, ordinances and regulations to which Borrower or any of its
Subsidiaries is subject, the noncompliance with which could reasonably be
expected to have a Material Adverse Change.

 



6 

 

 

(b)           Obtain and keep in full force and effect, all of the material
Governmental Approvals necessary for the performance by ADMA, Borrower and
Borrower’s Subsidiaries relating to the Biotest Therapy BU and obligations under
the Loan Documents. ADMA and Borrower shall promptly provide copies to Lender of
any material Governmental Approvals obtained by Borrower or any of its
Subsidiaries relating to the Biotest Therapy BU.

 

5.2           Financial Statements, Reports, Certificates. Unless otherwise
provided to Lender in its capacity as a stockholder or director of ADMA and in
each case only to the extent required to be delivered by ADMA to the lenders
under the Loan and Security Agreement and in the form delivered to the lenders
under the Loan and Security Agreement:

 

(a)           Deliver to Lender:

 

(i)                  as soon as available, but no later than forty-five (45)
days after the last day of each fiscal quarter, a company prepared consolidated
and consolidating balance sheet, income statement and cash flow statement
covering the consolidated operations of ADMA and its Subsidiaries for such
quarter (which may be on Form 10-Q and each year end on Form 10-K, if ADMA is
then subject to the periodic reporting requirements of the U.S. Securities
Exchange Act of 1934, as amended) certified by a Responsible Officer;

 

(ii)                as soon as available, but no later than one hundred twenty
(120) days after the last day of Borrower’s fiscal year or within five (5) days
of filing with the SEC, audited consolidated financial statements prepared under
GAAP, consistently applied from an independent certified public accounting firm
accompanied by any management report and opinion from such Auditor;

 

(iii)

 

(1)                sixty (60) days after Borrower’s fiscal year end, ADMA’s
annual financial projections for the entire current fiscal year, which annual
financial projections may not have been approved by ADMA's Board of Directors at
the time of their transmittal to Lender; and

 

(2)                  to the extent not provided under subsection (1) above, as
soon as available after approval thereof by ADMA’s Board of Directors, but no
later than the earlier of (A) ten (10) days after the filing of ADMA's Form 10-K
with the Securities and Exchange Commission or (B) ninety (90) days after
Borrower’s fiscal year end, ADMA’s annual financial projections for the entire
current fiscal year as approved by ADMA’s Board of Directors (such annual
financial projections as originally delivered to Lender are referred to herein
as the “Annual Projections”; provided that, any revisions of the Annual
Projections approved by ADMA’s Board of Directors shall be delivered to Lender
no later than ten (10) days after such approval);

 

(iv)          in the event that ADMA becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission;

 

(v)           prompt notice of any material amendments of or other material
changes to the capitalization table of Borrower and of any amendments or changes
to the Operating Documents of Borrower or any of its Subsidiaries, together with
any copies reflecting such amendments or changes with respect thereto; and

 

(vi)other information as reasonably requested by Lender.

 

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
or ADMA posts such documents, or provides a link thereto, on Borrower’s or
ADMA’s website on the internet at Borrower’s or ADMA’s website address.

 



7 

 

 

(b)                Keep proper books of record and account in accordance with
GAAP in all material respects, in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities. When an Event of Default has occurred and is continuing, Borrower
shall and shall cause each of its Subsidiaries to, allow Lender, at the sole
cost of Borrower, during regular business hours to visit and inspect any of its
properties, to examine and make abstracts or copies from any of its books and
records.

 

5.3                Insurance. Keep Borrower’s and its Subsidiaries’ business
insured for risks and in amounts standard for companies in Borrower’s and its
Subsidiaries industry and location in a manner consistent with the past practice
of the Group.

 

5.4                Litigation Cooperation. Commencing on the Effective Date and
continuing through the termination of this Agreement, make reasonably available
to Lender during regular business hours and upon reasonable prior notice, ADMA,
Borrower and each of ADMA’s and Borrower’s officers, employees and agents and
ADMA’s and Borrower’s Books to the extent that Lender may reasonably deem them
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Lender relating to ADMA or Borrower in connection with the Loan
Documents.

 

5.5                Notices of Litigation and Default. Borrower will give prompt
written notice to Lender of any litigation or governmental proceedings pending
or threatened (in writing) against Borrower or any of its Subsidiaries, which
ADMA or its Subsidiaries is required to deliver to the lenders under the Loan
and Security Agreement. Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within three
(3) Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Lender of such occurrence, which such notice shall include a reasonably detailed
description of such Event of Default or event which, with the giving of notice
or passage of time, or both, would constitute an Event of Default.

 

5.6                Further Assurances. Execute any further instruments and take
further action as Lender reasonably requests to effect the purposes of this
Agreement, including executing any and all financing statements, agreements and
instruments, and taking all such further actions (including filing and recording
of financing statements, fixture filings, mortgages, deeds of trust and other
documents), which Lender may reasonably request, to effectuate the granting of a
security interest in any collateral and executing any amendments to this
Agreement to provide customary provisions relating to the grant of such
collateral in each case to the extent required by Section 2.6 or which may be
required under applicable law.

 

6.NEGATIVE COVENANTS

 

ADMA shall not, and shall not permit any of its Subsidiaries (including
Borrower) to, do any of the following without the prior written consent of
Lender:

 

6.1                Indebtedness. Create, incur or assume any Indebtedness that
would violate Section 2.6.

 

6.2                Transactions with Affiliates. Directly or indirectly enter
into or permit to exist any material transaction with any Affiliate of Borrower
or any of its Subsidiaries, except for transactions that are (i) with any member
of the Group or (ii) in the ordinary course of Borrower’s or such Subsidiary’s
business, upon fair and reasonable terms that are no less favorable to Borrower
or such Subsidiary than would be obtained in an arm’s length transaction with a
non-affiliated Person.

 

6.3                Subordinated Debt. Make any optional or voluntary prepayment
of any Subordinated Indebtedness except in accordance with the subordination
agreement, intercreditor or other similar agreement to which such Subordinated
Indebtedness is subject, unless the Obligations are also prepaid on a pro rata
basis.

 



8 

 

 

6.4                Compliance. Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of the Term Loan
for that purpose. Except as would not reasonably be expected to have a Material
Adverse Change, (i) fail to meet the minimum funding requirements of ERISA, (ii)
permit a “reportable event” (other than those events as to which the 30-day
notice period referred to in Section 4043(c) of ERISA has been waived) or
non-exempt “prohibited transaction”, each as defined in ERISA, to occur, (iii) 
fail to comply with the U.S. federal Fair Labor Standards Act or violate any
other law or regulation, or permit any of its Subsidiaries to do so, (iv)
withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing or deferred compensation
plan, in each case which could reasonably be expected to result in any liability
of Borrower or any of its Subsidiaries, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other Governmental
Authority.

 

7.EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

7.1                Payment Default. Borrower fails to (a) make any payment of
principal or interest due hereunder on its due date (including a mandatory
prepayment of the Obligations pursuant to Section 2.2(c)), or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 8.1
hereof).

 

7.2                Covenant Default. ADMA, or any of its Subsidiaries, fails or
neglects to perform, keep, or observe any term, provision, condition, covenant
or agreement contained in this Agreement or any Loan Documents, and as to any
default (other than those specified in this Section 7) under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure the default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten (10)
day period or cannot after diligent attempts by ADMA or Borrower be cured within
such ten (10) day period, and such default is likely to be cured within a
reasonable time, then ADMA and Borrower shall have an additional period (which
shall not in any case exceed thirty (30) days) to attempt to cure such default,
and within such reasonable time period the failure to cure the default shall not
be deemed an Event of Default. Grace Periods provided under this Section shall
not apply to any covenant in Section 6 except for Section 6.3.

 

7.3                Attachment; Levy; Restraint on Business. (a) any material
portion of ADMA’s, Borrower’s or any of their respective Subsidiaries’ assets is
attached, seized, levied on, or comes into possession of a trustee or receiver,
or (b) any court order enjoins, restrains, or prevents ADMA, Borrower or any of
their respective Subsidiaries from conducting any part of its business.

 

7.4                Insolvency. (a) ADMA, Borrower or any of their respective
Subsidiaries begins an Insolvency Proceeding; or (b) an Insolvency Proceeding is
begun against ADMA, Borrower or any of Borrower’s Subsidiaries and not dismissed
or stayed within forty-five (45) days.

 

7.5                Other Agreements. There is a default in any agreement to
which ADMA, Borrower or any of their respective Subsidiaries is a party with a
third party or parties resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount in excess of Seven Hundred and Fifty Thousand Dollars ($750,000);
provided that if any default or event of default shall occur under the Loan and
Security Agreement or any agreement which Refinances the Loan and Security
Agreement (a “Refinancing Agreement”), it shall not constitute an Event of
Default unless and until the Indebtedness under the Loan and Security Agreement
or the Refinancing Agreement shall have been accelerated.

 

7.6                Judgments. One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least One
Million Dollars ($1,000,000) (not covered by independent third-party insurance
as to which liability has been accepted by such insurance carrier) shall be
rendered against ADMA, Borrower or any of Borrower’s Subsidiaries and shall
remain unsatisfied, unvacated, or unstayed for a period of twenty (20) days
after the entry thereof.

 



9 

 

 

7.7                Misrepresentations. ADMA, Borrower or any of Borrower’s
Subsidiaries or any Person acting for ADMA, Borrower or any of Borrower’s
Subsidiaries makes any representation, warranty, or other statement now or later
in this Agreement, any Loan Document or in any writing delivered to Lender or to
induce Lender to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made.

 

8.RIGHTS AND REMEDIES

 

8.1                Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Lender may, without notice or demand, do any
or all of the following: (i) deliver notice of the Event of Default to Borrower
or (ii) by notice to Borrower declare all Obligations immediately due and
payable (but if an Event of Default described in Section 7.4 occurs, all
Obligations shall be immediately due and payable without any action by Lender).

 

8.2                Application of Payments. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, each of ADMA and Borrower irrevocably waives
the right to direct the application of any and all payments at any time or times
thereafter received by Lender from or on behalf of ADMA or Borrower or any of
their respective Subsidiaries of all or any part of the Obligations, and, as
between ADMA and Borrower on the one hand and Lender on the other, Lender shall
have the continuing and exclusive right to apply and to reapply any and all
payments received against the Obligations in such manner as Lender may deem
advisable notwithstanding any previous application by Lender.

 

8.3                No Waiver; Remedies Cumulative. Failure by Lender, at any
time or times, to require strict performance by ADMA or Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Lender thereafter to demand strict performance and
compliance herewith or therewith. No waiver hereunder shall be effective unless
signed by Lender and then is only effective for the specific instance and
purpose for which it is given. The rights and remedies of Lender under this
Agreement and the other Loan Documents are cumulative. Lender has all rights and
remedies provided under any applicable law, by law, or in equity. The exercise
by Lender of one right or remedy is not an election, and Lender’s waiver of any
Event of Default is not a continuing waiver. Lender’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

 

8.4                Demand Waiver. Borrower waives, to the fullest extent
permitted by law, demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of guarantees held by Lender on which Borrower
or any Subsidiary is liable.

 

9.GUARANTEE

 

To induce Lender to enter into this Agreement, ADMA (as primary obligor and not
as surety only) irrevocably, absolutely and unconditionally:

 

(a)                 guarantees to Lender, on the terms and subject to the
conditions of this Section 9 (this “Guarantee”), the prompt performance of,
compliance with and satisfaction of all Guaranteed Obligations of Borrower
hereunder when due strictly in accordance with the terms and conditions hereof.

 

(b)                waives any requirement that Lender exhaust any right, remedy
or take any action against Borrower before proceeding hereunder, provided that
Lender shall proceed simultaneously against both ADMA and Borrower hereunder
unless such Party is not legally permitted to do so as a result of Equitable
Exceptions (as defined in the Master Purchase Agreement), in which case Lender
shall be permitted to proceed solely against ADMA hereunder subject to the terms
and conditions set forth herein.

 



10 

 

 

(c)                 waives, to the fullest extent permitted by law, all claims
of waiver, release, surrender, abstraction or compromise and all set-offs,
counterclaims, cross-claims, recoupments and any circumstance which might
otherwise constitute a defense available to, or a discharge of, ADMA as a
guarantor, including acceptance of this Guarantee and of the Guaranteed
Obligations, presentment, demand, promptness, diligence, protest, notice of
non-performance, default, dishonor, notice of the Guaranteed Obligations
incurred and any and all other notices not provided for herein (other than any
and all notices to ADMA and Borrower required to be provided or otherwise
delivered pursuant to this Agreement), and all suretyship defenses generally
(other than payment of the Guaranteed Obligations in full and fraud or willful
misconduct by Lender). Notwithstanding the foregoing, ADMA hereby reserves the
right to raise and assert any defenses, claims, counterclaims, set-offs, cross
claims, recoupments or limitations (including limitations on and exclusions of
certain damages) that could be raised or asserted by Borrower, pursuant to this
Agreement or applicable Law with respect to any obligation owed or claimed to be
owed by Borrower to Lender under this Agreement, in each case other than
defenses arising from Equitable Exceptions with respect to Borrower, and the
obligations and liabilities of ADMA shall be limited thereby.

 

(d)                waives any and all notice of the creation, renewal, extension
or accrual of the Guaranteed Obligations (other than notices to ADMA and
Borrower required to be provided or otherwise delivered pursuant to this
Agreement) and notice of or proof of reliance by Lender upon this Guarantee or
acceptance of this Guarantee. ADMA acknowledges that Lender entered into this
Agreement in reliance upon this Guarantee.

 

(e)                 ADMA agrees to pay the reasonable costs and expenses of
Lender in connection with the enforcement of this Guarantee only to the extent
that Lender prevails in such enforcement. If Lender elects to enforce this
Guarantee against ADMA and Borrower, then Lender shall pay the reasonable costs
and expenses of ADMA in the event that Lender fails to prevail in such
enforcement action; provided, that it is hereby acknowledged and agreed that if
Lender pursues an action against ADMA and Borrower and Borrower satisfies its
obligations hereunder such that AMDA does not have any direct liability, then
Lender will have no liability or obligation to pay the reasonable costs and
expenses of ADMA and Borrower in connection with such action.

 

(f)                  ADMA’s undertakings under this Agreement shall remain in
full force and effect until final performance in full of the Guaranteed
Obligations under this Agreement notwithstanding any intermediate payment or
performance or the invalidity or unenforceability in whole or in part of any of
the Guaranteed Obligations.

 

(g)                The obligations of ADMA hereunder will not be discharged by:
(i) any modification of, or amendment or supplement to, this Agreement approved
in writing by ADMA, in each case except to the extent expressly set forth
therein, (ii) any change in the structure of Borrower; (iii) any insolvency,
bankruptcy, reorganization, arrangement, composition, liquidation, dissolution,
or similar proceedings with respect to Borrower; or (iv) any other occurrence
whatsoever, except performance in full of all obligations of Borrower in
accordance with the terms and conditions of this Agreement or payment in full of
the Guaranteed Obligations. In the event that any payment to Lender in respect
of any Guaranteed Obligation is rescinded or must otherwise be returned to
Borrower for any reason whatsoever other than the fact that Lender was not in
fact entitled to the payment pursuant to the terms and conditions herein, to the
extent such amount is actually returned to Borrower, ADMA shall remain fully
liable hereunder with respect to such Guaranteed Obligation as if such payment
had not been made.

 

(h)                In addition to all such rights of indemnity and subrogation
as ADMA may have under applicable law, the Borrower agrees that in the event a
payment shall be made by ADMA under this Agreement, the Borrower shall indemnify
ADMA for the full amount of such payment and ADMA shall be subrogated to the
rights of the person to whom such payment shall have been made to the extent of
such payment; provided, however, that such indemnification and subrogation
rights shall not be exercised until the Obligations have been paid in full to
Lender.

  

10.NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below. Lender or Borrower may change its mailing
address or facsimile number by giving the other party written notice thereof in
accordance with the terms of this Section 10.

 



11 

 



 



  If to Borrower or ADMA:  

ADMA BIOLOGICS, INC.

465 Route 17 South, Ramsey, NJ 07446

Attn: Adam Grossman, President and Chief Executive Officer

Fax: (201) 478-5553

Email: agrossman@admabio.com

              with a copy (which shall not constitute notice) to:  

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Ariel J. Deckelbaum, Esq.

Facsimile: 212.757.3990

Email: ajdeckelbaum@paulweiss.com:

              If to Lender:  

BIOTEST PHARMACEUTICALS CORPORATION

c/o Biotest AG

Landsteinerstr. 5

63303 Dreieich

Germany

Attention: Dr. Michael Ramroth and Dr. Martin Reinecke

Facsimile:

Email: michael.ramroth@biotest.com martin.reinecke@biotest..com

              with a copy (which shall not constitute notice) to:  

Greenberg Traurig, LLP

3333 Piedmont Road NE

Suite 2500

Atlanta, GA 30305

Attn: Wayne H. Elowe, Esq.

Fax: (678) 553-2453

Email: elowew@gtlaw.com

 





 

11.CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

11.1             Governing Law; Consent to Jurisdiction. New York law governs
this Agreement without regard to principles of conflicts of law. ADMA, Borrower
and Lender each submit to the exclusive jurisdiction of the State and Federal
courts in the City of New York, Borough of Manhattan. ADMA and Borrower
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and each of ADMA and Borrower hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Each of
ADMA and Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to ADMA or Borrower at the address set forth in, or subsequently
provided by ADMA or Borrower in accordance with, Section 10 of this Agreement
and that service so made shall be deemed completed upon the earlier to occur of
ADMA’s or Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, first class, registered or certified mail return receipt
requested, proper postage prepaid.

 



12 

 

 

11.2             Waiver of Jury Trial. EACH PARTY (I) ACKNOWLEDGES AND AGREES
THAT ANY ACTION THAT MAY ARISE UNDER OR RELATE TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND (II)
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
EACH PARTY (A) CERTIFIES AND ACKNOWLEDGES THAT NO REPRESENTATIVE OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) CERTIFIES
AND ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION OF THIS AGREEMENT, (C) UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER AND (D) MAKES THIS WAIVER VOLUNTARILY.

 

12.GENERAL PROVISIONS

 

12.1             Successors and Assigns. This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. No Party may
transfer, pledge or assign this Agreement or any rights or obligations under it
without (i) in the case of ADMA and Borrower, the prior written consent of
Lender and (ii) in the case of Lender, the prior written consent of ADMA and
Borrower (which in each of (i) and (ii) such consent may be granted or withheld
in such Party’s discretion). Notwithstanding the preceding sentence, (a) Lender
may transfer or assign this Agreement and its rights and obligations hereunder
without ADMA’s or Borrower’s consent in connection with the sale, directly or
indirectly, of all or substantially all of the assets or equity interests, of
Lender or any of its Affiliates (whether by sale, merger, consolidation or
otherwise) to the acquirer of such assets or equity interests, (b) if Borrower
conveys, sells, transfers or otherwise disposes of all of substantially all of
the assets of the Biotest Therapy BU to an entity that is a member of the Group
or if ADMA or one of its subsidiaries conveys, sells, transfers or otherwise
disposes of all of the equity interests in Borrower to any entity that is a
member of the Group, then Borrower shall simultaneously transfer and assign the
Obligations, this Agreement and any Loan Documents to such entity; provided that
in such event ADMA shall remain bound by this Agreement, including the Guarantee
set forth in Section 9 and (c) a pledge, sale, transfer, or other disposal of
equity interests in ADMA without the prior written consent of Lender shall not
be prohibited by this Section 12.1 unless such pledge, sale, transfer or other
disposal constitutes an ADMA Change of Control Event.

 

12.2             Indemnification. Borrower agrees to indemnify, defend and hold
Lender and its respective directors, officers, employees, agents, attorneys, or
any other Person affiliated with or representing Lender (each, an “Indemnified
Person”) harmless against all losses, expenses, damages or other liabilities
incurred, or paid by an Indemnified Person in connection with or arising from
the transactions contemplated by this Agreement or the other Loan Documents
(including reasonable attorneys’ fees and expenses), except for losses,
expenses, damages or other liabilities directly caused by such Indemnified
Person’s gross negligence, willful misconduct or breach of any Loan Document.
All amounts due to Lender under this Section 12.2 shall constitute Obligations
subject to the Guarantee by ADMA set forth in Section 9.

 

12.3             Time of Essence. Time is of the essence for the performance of
all Obligations in this Agreement.

 

12.4             Register. Lender, acting solely for this purpose as an agent of
Borrower, shall maintain at its offices a register for the recordation of the
name and address of Lender and the principal amounts (and stated interest) of
the Term Loan owing to Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Borrower and Lender shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower, at any reasonable time and from time to time upon reasonable prior
notice.

 

12.5             Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 



13 

 

 

12.6         Correction of Loan Documents. Lender may correct patent errors and
fill in any blanks in this Agreement and the other Loan Documents (other than
the Subordination Agreement) consistent with the agreement of the parties.

 

12.7Amendments in Writing; Integration.

 

(a)                 No amendment, modification, termination or waiver of any
provision of this Agreement or any other Loan Document, no approval or consent
thereunder, or any consent to any departure by ADMA or Borrower or any of their
respective Subsidiaries therefrom, shall in any event be effective unless the
same shall be in writing and signed by ADMA, Borrower and Lender.

 

(b)                Lender may, from time to time designate covenants in this
Agreement less restrictive by notification to a representative of Borrower.

 

(c)                 This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

 

12.8             Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.9             Survival. All covenants, representations and warranties made in
this Agreement continue in full force and effect until this Agreement has
terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied. The obligations
of Borrower in Section 12.2 to indemnify Lender as well as the confidentiality
provisions in Section 12.10 below, shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.

 

12.10         Confidentiality. In handling any confidential information of ADMA
and Borrower, Lender shall exercise the same degree of care that it exercises
for its own proprietary information, but disclosure of information may be made:
(a) to prospective transferees or purchasers of any interest in the Obligations
permitted hereunder (provided, however, Lender shall, except upon the occurrence
and during the continuance of an Event of Default, obtain such prospective
transferee’s or purchaser’s agreement to the terms of this provision or to
similar confidentiality terms); (b) as required by law, regulation, subpoena, or
other order; (c) to regulators or as otherwise required in connection with an
examination or audit; (d) as Lender reasonably considers appropriate in
exercising remedies under the Loan Documents; and (e) to third party service
providers of the Lender so long as such service providers have executed a
confidentiality agreement with Lender with terms no less restrictive than those
contained herein. Confidential information does not include information that
either: (i) is in the public domain or in Lender’s possession when disclosed to
Lender, or becomes part of the public domain after disclosure to Lender; or (ii)
is disclosed to Lender by a third party, if Lender does not know that the third
party is prohibited from disclosing the information. Lenders may (i) use
confidential information for any of their internal record keeping, due
diligence, risk analysis, market analysis, maintenance and development of client
databases, statistical and reporting purposes; (ii)   use Borrower's name and
the principal terms of the Loans for customary client reference purposes; (iii)
use confidential information for regulatory reporting purposes to the extent
required by or advisable under applicable law; and (iv) any related purpose so
long as Lender does not disclose Borrower’s identity or the identity of any
person associated with Borrower unless otherwise expressly permitted by this
Agreement. The provisions of the immediately preceding sentence shall survive
the termination of this Agreement. The agreements provided under this Section
12.10 supersede all prior agreements, understanding, representations,
warranties, and negotiations between the parties about the subject matter of
this Section 12.10.

 



14 

 

 

12.11         Cooperation of Borrower. Each of ADMA and Borrower agrees (i) to
execute any documents (including promissory notes) reasonably required to
effectuate and acknowledge an assignment of the Term Loan and this Agreement to
an assignee in accordance with Section 12.1, (ii) to make ADMA’s or Borrower’s
management available to meet with Lender and prospective permitted assignees of
the Term Loan and this Agreement (which meetings shall be arranged at mutually
convenient times for ADMA, Borrower and Lender), and (iii)  to assist Lender in
the preparation of information relating to the financial affairs of ADMA and
Borrower as any prospective permitted assignee of the Term Loan and this
Agreement reasonably may request. Subject to the provisions of Section 12.10,
ADMA and Borrower authorizes Lender to disclose to any prospective assignee of
the Term Loan and this Agreement, any and all information in such Lender’s
possession concerning ADMA, Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of ADMA or Borrower pursuant to this
Agreement.

 

12.12         Borrower Liability. The Borrower waives (a) any suretyship
defenses available to it under any applicable law, and (b) any right to require
Lender to: (i) proceed against any other person; or (ii) pursue any other
remedy. Lender may exercise or not exercise any right or remedy it has against
ADMA or Borrower without affecting Borrower’s liability. Notwithstanding any
other provision of this Agreement or other related document, Borrower
indefinitely waives enforcement of all rights that it may have at law or in
equity (including, without limitation, any law subrogating Borrower to the
rights of Lender under this Agreement) to seek contribution, indemnification or
any other form of reimbursement from any other Person now or hereafter primarily
or secondarily liable for any of the Obligations, for any payment made by
Borrower with respect to the Obligations in connection with this Agreement or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void. If any
payment is made to Borrower in contravention of this Section, Borrower shall
hold such payment in trust for Lender and such payment shall be promptly
delivered to Lender for application to the Obligations, whether matured or
unmatured.

 

13.DEFINITIONS

 

13.1Definitions. As used in this Agreement, the following terms have the
following meanings:

 

“Acquisition” means (a) any acquisition by ADMA, Borrower or any of their
respective Subsidiaries of an interest in any other Person that (i) shall then
become consolidated with ADMA, Borrower or any of their respective Subsidiaries
in accordance with GAAP (including, by way of merger into ADMA, Borrower or any
of their respective Subsidiaries or otherwise) or (ii) constitutes a 50% or
greater equity or economic interest in any Person, or (b) any acquisition by
ADMA, Borrower or any of their respective Subsidiaries of all or any substantial
part of the assets of any other Person or of a division or line of business of
any other Person, in each case, whether by purchase, lease, exchange, issuance
of equity or debt securities, merger, reorganization or any other method.

 

“ADMA” is defined in the preamble hereof.

 

“ADMA Change of Control Event” is defined in Section 2.2(c)(ii).

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Amendment Agreement” is the Second Amendment to the Loan and Security Agreement
dated as of the date hereof, by and among Oxford Finance LLC, as collateral
agent, certain lenders party thereto from time to time and ADMA.

 

“Biotest Therapy BU” is defined in the Master Purchase Agreement.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are ADMA’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding ADMA’s or
its Subsidiaries’ assets or liabilities, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information.

 



15 

 

 

“BTBU Owned Real Property” is defined in the Master Purchase Agreement.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which banks
in New York, New York are authorized or obligated by law to be closed.

 

“Code” is the U.S. Internal Revenue Code of 1986, as amended.

 

“Communication” is defined in Section 10.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Default Rate” is defined in Section 2.3(b).

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

“Event of Default” is defined in Section 7.

 

“Excluded Taxes” are any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
Lender with respect to an applicable interest in the Term Loan pursuant to a law
in effect on the date on which Lender acquires such interest in the Term Loan
except in each case to the extent that, pursuant to Section 2.4, amounts with
respect to such Taxes were payable either to Lender's assignor immediately
before Lender became a party hereto, (c) Taxes attributable to Lender’s failure
to comply with Section 2.4(d) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“FATCA” is Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

“Foreign Lender” is a Lender or participant that is not a U.S. Person.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

 



16 

 

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guaranteed Obligations” means any Obligations, provided that the liability of
ADMA hereunder is limited to an amount equal to (x) the amount that would render
this guaranty void, voidable or unenforceable against ADMA’s creditors or
creditors’ representatives under any applicable fraudulent conveyance,
fraudulent transfer or similar act or under Section 544 or 548 of the Bankruptcy
Code of 1978, as amended, minus (y) $1.00 (one U.S. dollar).

 

“Group” is ADMA and its Subsidiaries from time to time.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a) of this definition, Other Taxes.

 

“IRS” is the United States Internal Revenue Service.

 

“Lender” is Biotest Pharmaceuticals Corporation.

 

“Loan and Security Agreement” is that certain Loan and Security Agreement dated
as of June 19, 2015, by and among Oxford Finance LLC, as collateral agent,
certain lenders party thereto from time to time, Borrower and the other parties
thereto (as the same may from time to time be amended, modified, supplemented or
restated or as the same may be replaced from time to time in connection with a
Refinancing).

 

“Loan Documents” are, collectively, this Agreement, the Subordination Agreement,
any other subordination agreements, any notes or guaranties executed by Borrower
or any other Person, and any other present or future agreement entered into by
Borrower, or any other Person for the benefit of Lender in connection with this
Agreement; all as amended, restated, or otherwise modified.

 

“Master Purchase Agreement” is that certain Master Purchase and Sale Agreement
dated as of January 21, 2017 among Lender, Borrower, ADMA, Biotest AG and
Biotest US Corporation.

 

“Material Adverse Change” is (a) a material adverse change in the business,
operations or financial condition of ADMA and its Subsidiaries taken as a whole;
or (b) a material impairment of the prospect of repayment of any portion of the
Obligations when due.

 

“Maturity Date” is the earlier to occur of (a) a Liquidation Event (as defined
in Stockholders Agreement) and (b) June 6, 2022.

 



17 

 

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest and other amounts Borrower owes Lender now or later, in
connection with, related to, following, or arising from, out of or under, this
Agreement or, the other Loan Documents, or otherwise, and including interest
accruing after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to Lender and the performance
of Borrower’s duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b)  if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c)  if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Other Connection Taxes” are, with respect to Lender, Taxes imposed as a result
of a present or former connection between Lender and the jurisdiction imposing
such Tax (other than connections arising from Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Term Loan or any Loan Document).

 

“Other Taxes” are all present or future stamp, court or documentary, intangible,
recording, filing, or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment by Lender of its interest in the Term
Loan.

 

“Party” means Borrower, ADMA or Lender.

 

“Payment Date” is the first (1st) calendar day following each six calendar month
period (i) commencing on and including the Effective Date and (ii) commencing on
and including each Payment Date thereafter.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Refinancing” shall mean any issuance of Indebtedness which is in exchange for,
or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund the Indebtedness being Refinanced (or previous Refinancings
thereof).

 

“Register” is defined in Section 12.4.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

 

“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities, including contingent
liabilities; such Person is not left with unreasonably small capital after the
transactions in this Agreement; and such Person is able to pay its debts
(including trade debts) as they mature. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed in an amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 



18 

 

 

“Stockholders Agreement” is that certain Stockholders Agreement dated as of the
date hereof, by and among ADMA, Lender and the other parties thereto (as the
same may from time to time be amended, modified, supplemented or restated).

 

“Subordination Agreement” is that certain Subordination Agreement, dated as of
even date herewith, by and among Lender and Oxford Finance LLC, a Delaware
limited liability company, in its capacity as collateral agent for the lenders
under the Loan and Security Agreement (as such Subordination Agreement may from
time to time be amended, modified, supplemented or restated and as the same may
be replaced from time to time in connection with a Refinancing in accordance
with Section 11 of the Subordination Agreement).

 

“Subordinated Indebtedness” means any Indebtedness for borrowed money incurred
by ADMA or its Subsidiaries that is contractually subordinated in right of
payment to the Obligations.

 

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.

 

“Term Loan” is defined in Section 2.2(a) hereof.

 

[Balance of Page Intentionally Left Blank]

 



19 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as ofthe Effective Date.

 

BORROWER:



 



ADMA BIOMANUF ACURING, LLC     By:   /s/ Adam Grossman   Name:  Adam Grossman
  Title: Chief Executive Officer  

 

ADMA:

 

ADMA BIOLOGICS, IN

 

By:   /s/ Adam Grossman   Name:  Adam Grossman
  Title: Chief Executive Officer  

 

LENDER:

 

BIOTEST PHARMACEUTICALS CORPORATION

 

By: /s/ Ileana Carlisle   Name:  Ileana Carlisle   Title: Chief Executive
Officer  

 



 

 

 

Exhibit A-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Subordinated Loan Agreement, dated as of June 6, 2017
(as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among BIOTEST PHARMACEUTICALS
CORPORATION, a Delaware corporation, as lender (in such capacity, “Lender”),
ADMA BIOMANUFACTURING, LLC, a Delaware limited liability company (the
“Borrower”) and ADMA BIOLOGICS, INC., a Delaware corporation (“ADMA”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Loan Agreement.

 

Pursuant to the provisions of Section 2.4 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Term
Loan(s) (as well as any promissory note(s) evidencing such Term Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of Borrower within the meaning of Section 871(h)(3)(B) of
the Code and (iv) it is not a “controlled foreign corporation” related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrower with a certificate of its non-U.S.
person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower in
writing and (2) the undersigned shall have at all times furnished Borrower with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding each such payment.

 

[Signature Page Follows]

 



 

 

 



  [Foreign Lender]       By:      Name:
    Title:           [Address]



 

Dated:                                                   , 20[ ]

 



[U.S. Tax Compliance Certificate]

 



 

 

 

Exhibit A-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Subordinated Loan Agreement, dated as of June 6, 2017
(as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among BIOTEST PHARMACEUTICALS
CORPORATION, a Delaware corporation, as lender (in such capacity, “Lender”),
ADMA BIOMANUFACTURING, LLC, a Delaware limited liability company (the
“Borrower”) and ADMA BIOLOGICS, INC., a Delaware corporation (“ADMA”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Loan Agreement.

 

Pursuant to the provisions of Section 2.4 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 



 

 

 

 



  [Foreign Participant]       By:      Name:
    Title:           [Address]



 

Dated:                                                   , 20[ ]

 



[U.S. Tax Compliance Certificate]

 

 

 

 

Exhibit A-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Subordinated Loan Agreement, dated as of June 6, 2017
(as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among BIOTEST PHARMACEUTICALS
CORPORATION, a Delaware corporation, as lender (in such capacity, “Lender”),
ADMA BIOMANUFACTURING, LLC, a Delaware limited liability company (the
“Borrower”) and ADMA BIOLOGICS, INC., a Delaware corporation (“ADMA”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Loan Agreement.

 

Pursuant to the provisions of Section 2.4 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W- 8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 



 

 

 

 



  [Foreign Participant]       By:      Name:
    Title:           [Address]



 

Dated:                                                   , 20[ ]

 



[U.S. Tax Compliance Certificate]

 

 

 



 

Exhibit A-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Subordinated Loan Agreement, dated as of June 6, 2017
(as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among BIOTEST PHARMACEUTICALS
CORPORATION, a Delaware corporation, as lender (in such capacity, “Lender”),
ADMA BIOMANUFACTURING, LLC, a Delaware limited liability company (the
“Borrower”) and ADMA BIOLOGICS, INC., a Delaware corporation (“ADMA”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Loan Agreement.

 

Pursuant to the provisions of Section 2.4 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Term Loan(s) (as
well as any promissory note(s) evidencing such Term Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Term Loan(s) (as well as any promissory
note(s) evidencing such Term Loan(s)), (iii) with respect to the extension of
credit pursuant to the Loan Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the Code,
and (v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related to Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished Borrower with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable,
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower in writing and (2)
the undersigned shall have at all times furnished Borrower with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.

 

[Signature Page Follows]

 



 

 

 

 



  [Foreign Lender]       By:      Name:
    Title:           [Address]



 

Dated:                                                   , 20[ ]

 



[U.S. Tax Compliance Certificate]

 



 

